Order granting motion to change place of trial from Richmond to New York county reversed upon the law, with ten dollars costs and disbursements to plaintiff, appellant, and motion denied, with ten dollars eosts, upon the ground that defendant failing to make any demand for change of venue, but instead, serving an answer containing a counterclaim and noticing the case for trial in Richmond county, the case being upon the trial calendar in that county, made out no ease for a change of venue as matter of right under Civil Practice Act — Civil Practice Rule 146.* No other ground for removal appears in the moving papers. Order denying motion for security for eosts reversed upon the law and the facts, with ten dollars eosts to defendant, appellant, and motion granted, with ten dollars eosts. Upon the facts disclosed defendant cannot be held guilty of laches in making the motion. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur. *

 See Civ. Prac. Act, §§ 182, 186, 187; Rules Civ. Prac. rule 146. [Rep.